Exhibit 10.10

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

AGREEMENT made as of January 25, 2013 by and between Ace Marketing & Promotions,
Inc., a New York corporation, having an office at 600 Old Country Road, Suite
541, Garden City, NY 11530 (the “Company”) and Michael D. Trepeta, also having
an office at 600 Old Country Road, Suite 541, Garden City, NY 11530 (“Trepeta”).

 

W I T N E S S E T H:

 

WHEREAS, the Company entered into an agreement on or about March 1, 2005 (the
“Employment Agreement”) to retain the services of Trepeta as an executive
officer of the Company for a term of three years with an automatic provision to
extend the contract for an additional two years unless Trepeta gives 60 days
prior written notice of his intention not to renew the agreement prior to the
end of the initial term; and

 

WHEREAS, on August 22, 2007, the Board of Directors approved a three-year
extension of Trepeta’s Employment Agreement with an expiration date of February
28, 2011 and approved the following:

 

·Continuation of current annual salary with scheduled salary increases of
$24,000 per annum to occur on every anniversary date of the contract and
extension thereof commencing on March 1, 2008;

 

·A signing bonus of options to purchase 150,000 shares granted to each executive
which is fully vested at the date of grant and exercisable at $1.20 per share
through August 22, 2017;

 

·Ten-year options to purchase 50,000 shares of Common Stock to be granted at
fair market value on each anniversary date of the contract and extension thereof
commencing March 1, 2008; and

 

·Termination pay of one-year base salary based upon the scheduled annual salary
of each executive officer for the next contract year, plus the amount of bonuses
paid (or entitled to be paid) to the executive for the current fiscal year or
the preceding fiscal year, whichever is higher;

and

 

WHEREAS, on September 21, 2007, the Company and Trepeta entered into an
amendment to the Employment Agreement in accordance with the Board of Director’s
resolutions of August 22, 2007; and

 

WHEREAS, on April 7, 2010, the Board of Directors approved and Trepeta entered
into an amendment to his Employment Agreement extending the expiration date of
his Employment Agreement through March 1, 2015 as well as the following
additional provisions:

 

·Continuation of his annual salary and scheduled salary increases;

·Signing bonus of stock options to purchase 200,000 shares, exercisable at $.50
per share through April 7, 2020

·10-year stock options to purchase 100,000 shares of common stock to be granted
to Trepeta at fair market value on each anniversary date of the contract and
extension thereof commencing March 1, 2011; and

1

 

 

·termination pay of one year base salary based upon the scheduled annual salary
of Trepeta for the next contract year plus the amount of bonuses paid or
entitled to be paid to the him for the current fiscal year or the preceding
fiscal year, whichever is higher. In the event of termination, Trepeta will
continue to receive all benefits included in the Employment Agreement through
the scheduled expiration date of said Employment Agreement prior to the
acceleration of the termination date thereof.

and

 

WHEREAS, on February 29, 2012, the Board approved Trepeta serving as Co-Chief
Executive Officer of the Company for the duration of his Employment Agreement;
and

 

WHEREAS, on July 23, 2012, the Board approved and on January 25, 2013, the Board
elected to implement an amendment to Trepeta’s Employment Agreement so that
Trepeta’s Employment Agreement shall then expire on February 28, 2017 and on
each March 1st anniversary commencing March 1, 2013, Trepeta’s Employment
Agreement shall be extended for an additional one year, unless notice of
termination of the Employment Agreement has been provided by either the Company
or Trepeta on or before December 30th of the prior year, it being understood
that in the event of termination by the Company, Trepeta will be entitled to all
salary and other benefits through the then expiration date of his ‘Employment
Agreement plus one-year termination pay as per his amended agreement of April 7,
2010; and

 

WHEREAS, the parties desire to make all modifications necessary to Trepeta’s
Employment Agreement to reflect the foregoing amendments.

 

NOW, THEREFORE, it is agreed as follows:

 

I.Sections 1 and 2 of Trepeta’s Employment Agreement shall be amended to read as
follows:

 

“1. Employment

 

Trepeta hereby agrees to be employed by Company as the Co-Chief Executive
Officer of Company, and Trepeta hereby agrees to render his services as
Company’s Co-Chief Executive Officer for the Term (as hereinafter defined), all
subject to and on the terms and conditions herein set forth.

 

2. Duties and Responsibilities of Trepeta

 

(a) Trepeta will be the Co-Chief Executive Officer of Company, subject to the
other provisions of this Section 2. Although Trepeta shall be required to travel
from time to time, Trepeta’s primary office shall be based in Valley Stream, New
York City or the surrounding area. Trepeta shall not be required to relocate
from the New York City metropolitan area without Trepeta’s prior written
consent, which consent may be withheld by Trepeta in his absolute discretion.

 

(b) Trepeta shall be elected to the Board of Directors of the Company (the
“Board”) and during the Term shall be nominated for re-election to the Board.

 

(c) During the term of this Agreement, Trepeta will exercise such authority,
perform such executive duties and functions and discharge such responsibilities
as he deems appropriate as are customarily vested in an officer of a public
company with said title, including, authority with respect to among other
matters, purchasing, pricing, sales and the hiring, compensating and discharging
of employees, financing arrangements, all subject to the overall authority of
the Board of Directors of the Company consistent with the By-Laws of the
Company. As such, Trepeta shall be primarily responsible for the direction and
management of the current and future affairs and business of the Company.
Trepeta shall use his best efforts to maintain and enhance the business and
reputation of Company and shall perform such other duties commensurate with his
position as may, from time to time, be designated to Trepeta by the Board.”

2

 

 

 

II.Section 4(a) of Trepeta’s Employment Agreement is amended to read as follows:

 

“(a) In consideration for Trepeta’s services to be performed under this
Agreement and as compensation therefor, Company shall pay to Trepeta, commencing
as of the date set forth above, in addition to all other benefits provided for
in this Agreement, a base salary at the rate of Twenty-Six Thousand ($26,000)
Dollars per month, (the “Trepeta Base Salary”) which Trepeta Base Salary will be
increased in accordance with the provisions set forth in Section 6 and may be
further increased in the sole discretion of the Board. All payments of Trepeta
Base Salary shall be payable monthly or otherwise in accordance with Company’s
policies.”

 

III.Section 6 of Trepeta’s Employment Agreement is amended to read as follows:

 

“(a) On March 1st of each year under this Agreement commencing March 1, 2013,
Trepeta shall be entitled to automatically receive (i) an increase of $2,000 in
his Trepeta Base Salary and (ii) fully vested 10-year non-statutory options to
purchase 100,000 shares of Common Stock at an exercise price equal to 100% of
fair market value of the Company’s Common Stock based upon the closing sales
price as of the close of business on the last business day of February
immediately preceding the date of grant. Trepeta shall be also entitled to
Company paid disability insurance and term life insurance for the benefit of his
family in an amount to be fixed by the Board of Directors of the Company at a
cost not to exceed $10,000 per annum.

 

(b) In the event Trepeta’s Employment Agreement is terminated by the Company
other than for cause pursuant to Section 9(a) or due to disability as set forth
in Section 9(b) herein, Trepeta shall be entitled to receive termination pay of
one-year base salary based upon his scheduled annual salary for the next
contract year (i.e. 12 multiplied by the Trepeta Base Salary) plus the amount of
bonuses paid or entitled to be paid to him for the current fiscal year or the
preceding fiscal year, whichever is higher. The termination pay shall be paid
immediately upon his termination. Also, in the event of termination by the
Company other than pursuant to Section 9(a) or 9(b) herein, Trepeta will
continue to receive all salary and benefits through the scheduled expiration
date of his Employment Agreement prior to the acceleration of the termination
date.”

 

IV.Section 7 is amended in its entirety to read as follows:

 

“The term of Trepeta’s employment hereunder shall expire February 28, 2017. On
March 1st of each calendar year commencing March 1, 2013, the Employment
Agreement shall be automatically renewed for an additional one year, unless the
Employment Agreement is terminated prior thereto in accordance with Section 9
hereof on or before December 30th of the prior calendar year. In the event of
termination of Trepeta without cause, Trepeta shall be entitled to all
compensation and benefits in accordance with the provisions of Section 6(b)
herein.”

3

 

 

 

 

V. The Employment Agreement of March 1, 2005, as amended herein, shall
constitute the entire agreement between Trepeta and the Company. All signing
bonuses issued in 2007 and 2010 in the form of the grant of options shall be
retained by Trepeta. This agreement may only be amended in writing and executed
by both parties. All other provisions of the Employment Agreement of March 1,
2005 remain unchanged.

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed as of the date first above written.

 

  ACE MARKETING & PROMOTIONS, INC.           By:        /s/ Dean L.
Julia                       Dean L. Julia   Co-Chief Executive Officer

 

/s/ Michael D. Trepeta              

Michael D. Trepeta, Executive

